EXHIBIT 10.36

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
this 6th day of December, 2006 (the “Effective Date”) by and between Barrier
Therapeutics, Inc., a Delaware corporation having its principal offices in
Princeton, New Jersey (the “Company”), and Charles T. Nomides (the “Executive”).

WHEREAS, the Executive is presently employed by the Company in the capacity of
Chief R&D Officer of the Company, pursuant to an Employment Agreement between
the Company and the Executive, dated April 1, 2004 (the “Prior Employment
Agreement”);

WHEREAS, the Executive possesses considerable experience and an intimate
knowledge of the business and affairs of the Company, its policies, methods,
personnel and operations;

WHEREAS, the Company recognizes that the Executive’s contributions have been
substantial and meritorious and, as such, the Executive has demonstrated unique
qualifications to act in an executive capacity for the Company;

WHEREAS, the Company desires to continue to employ the Executive as its Chief
R&D Officer, and the Executive desires to continue to serve in such capacity on
behalf of the Company, upon the terms and conditions hereinafter set forth; and

WHEREAS, the Company and the Executive have agreed that this Agreement will
supersede and replace the Prior Employment Agreement as of the Effective Date.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment.

(a) Term. The Executive’s employment and this Agreement shall commence on the
Effective Date and shall continue thereafter until terminated pursuant to the
terms of this Agreement. The period beginning on the Effective Date and ending
on the date of termination of the Executive’s employment with the Company is
referred to as the “Term.” Nothing in this Agreement shall be construed as
giving the Executive any right to be retained in the employ of the Company, and
the Executive specifically acknowledges that the Executive is subject to
discharge at any time by the Company with or without Cause (as defined in
Section 11 below) and without compensation of any nature, except as provided in
Section 6 below.

(b) Duties. During the Term, the Executive shall continue to be employed by the
Company as the Chief R&D Officer of the Company and shall continue to serve the
Company faithfully and to the best of his ability. The Executive shall devote
his full time, attention, skill and efforts to the performance of the duties
required by or appropriate for his position with the Company. The Executive
shall report to the Chief Executive Officer of the Company.



--------------------------------------------------------------------------------

(c) Best Efforts. Except for vacation, absences due to temporary illness and
absences resulting from Disability (as hereinafter defined), the Executive shall
devote the Executive’s business time, attention and energies on a full-time
basis to the performance of the duties and responsibilities referred to in
subsection (b) above. The Executive shall not during the Term be engaged in any
other business activity which, in the reasonable judgment of the Board of
Directors of the Company (the “Board”), would conflict with the ability of the
Executive to perform his duties under this Agreement, whether or not such
activity is pursued for gain, profit or other pecuniary advantage; provided
however that the Company acknowledges and agrees that the Executive may from
time to time have obligations and commitments to serve on the board of directors
of entities unrelated to the Company and that the Executive shall be entitled to
perform such commitments and obligations, so long as the Executive (i) discloses
all such obligations and commitments to the Board, (ii) does not serve on more
than 2 such board of directors at any one time, unless the Board consents in
writing, in its sole discretion, and (iii) does not violate the restrictive
covenants set forth in Section 13 below by virtue of performing such obligations
and commitments.

2. Base Salary. During the Term, the Company shall pay to the Executive an
annual base salary of $244,000 which shall be subject to review and, at the
option of the Compensation Committee of the Company (the “Compensation
Committee”), subject to increase (such salary, as the same may be increased from
time to time as aforesaid, being referred to herein as the “Base Salary”). The
Base Salary shall be payable in accordance with the Company’s normal payroll
practices.

3. Benefits; Bonus; Equity Compensation. During the Term, the Executive shall be
eligible to participate in all bonus, incentive, retirement and welfare benefit
plans and programs made available to the Company’s senior level executives as a
group, as such bonus, incentive, retirement and welfare plans may be in effect
from time to time and subject to the eligibility requirements of such plans. The
Executive shall also be eligible to participate in all equity compensation plans
and programs and shall receive such grants as may be provided from time to time
by the Company to its officers in the discretion of the Compensation Committee.
During the Term, the Executive shall be provided with executive fringe benefits
and perquisites under the same terms as those made available to the Company’s
senior level executives as a group, as such programs may be in effect from time
to time. Nothing in this Agreement or otherwise shall prevent the Company from
amending or terminating any bonus, incentive, equity compensation, retirement,
welfare or other employee benefit plans, programs, policies or perquisites from
time to time as the Company deems appropriate.

4. Vacation. During the Term, the Executive shall be entitled to vacation,
holiday and sick leave at levels commensurate with those provided to other
senior level executives of the Company, in accordance with the Company’s
vacation, holiday and other pay-for-time-not-worked policies; provided, however,
that the Executive shall be entitled to not less than four weeks paid vacation
per year.

5. Reimbursement of Expenses. During the Term, the Company shall reimburse the
Executive, in accordance with the policies and practices of the Company in
effect from time to time with respect to other employees of the Company at
substantially the same level of employment as the Executive, for all reasonable
and necessary traveling expenses and other

 

2



--------------------------------------------------------------------------------

disbursements incurred by him for or on behalf of the Company in connection with
the performance of his duties hereunder upon presentation by the Executive to
the Company of appropriate documentation therefor.

6. Termination Without Cause; Resignation for Good Reason. If the Executive’s
employment is terminated by the Company without Cause (as defined in Section 11
below) or if the Executive resigns for Good Reason (as defined in Section 11
below), either before or after a Change of Control (as defined in Section 11
below), the provisions of this Section 6 shall apply.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause upon not less than 30 days’ prior written notice to the
Executive; provided that, in the event that such notice is given, the Executive
shall be under no obligation to render any additional services to the Company
and shall be allowed to seek other employment. In addition, the Executive may
initiate a termination of employment by resigning under this Section 6 for Good
Reason. The Executive shall give the Company not less than 30 days’ prior
written notice of such resignation. On the date of termination or resignation,
as applicable, specified in such notice, the Executive agrees to resign all
positions, including as an officer and, if applicable, as a director or member
of the Board, related to the Company and its parents, subsidiaries and
affiliates.

(b) Unless the Executive complies with the provisions of Section 6(c) below,
upon termination or resignation under Section 6(a) above, the Executive shall be
entitled to receive only the amount due to the Executive under the Company’s
then current severance pay plan for employees, if any, but only to the extent
not conditioned on the execution of a release by the Executive. No other
payments or benefits shall be due under this Agreement to the Executive, but the
Executive shall be entitled to any amounts earned, accrued and owing, but not
yet paid under Section 2 and any benefits accrued and due in accordance with the
terms of any applicable benefit plans and programs of the Company.

(c) Notwithstanding the provisions of Section 6(b), upon termination or
resignation, as applicable, under Section 6(a) above, if the Executive executes
and does not revoke a written release, in a form acceptable to the Company, in
its sole discretion, of any and all claims against the Company and all related
parties with respect to all matters arising out of the Executive’s employment by
the Company, or the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Company
under which the Executive has accrued and is due a benefit) (the “Release”), and
so long as the Executive continues to comply with the provisions of any
confidentiality, non-competition or non-solicitation agreement with the Company
to which the Executive is subject, the Executive shall be entitled to receive,
in lieu of the payment described in Section 6(b) and any other payments due
under any severance plan or program for employees or executives, the following:

(i) A lump sum cash payment equal to 1.0 times the Executive’s annual Base
Salary (at the rate in effect immediately before the Executive’s date of
termination) plus 1.00 times the Executive’s target annual cash bonus for the
year in which the Executive’s date of termination occurs. The payment described
in this clause (i) shall be payable within 30 days after the Executive’s date of
termination (or at the end of the revocation period for the

 

3



--------------------------------------------------------------------------------

Release, if later), or if a six-month delay is required to comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), on the first
business day following such delay period.

(ii) A pro rata bonus payment for the year in which the Executive’s termination
occurs equal to the Executive’s target annual cash bonus for the year in which
the Executive’s termination occurs, as determined by the Compensation Committee,
multiplied by a fraction, the numerator of which is the number of days during
which the Executive was employed by the Company in the year of the Executive’s
termination, and the denominator of which is 365. The payment described in this
clause (ii) shall be payable within 30 days after the Executive’s date of
termination (or at the end of the revocation period for the Release, if later),
or if a six-month delay is required to comply with section 409A of the Code, on
the first business day following such delay period;

(iii) Medical coverage for the 12-month period following the Executive’s
termination or until the date on which the Executive is eligible for coverage
under a plan maintained by a new employer or under a plan maintained by his
spouse’s employer, whichever is sooner, at the level in effect at the date of
his termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, as the same may be changed by the Company
from time to time for employees generally, as if the Executive had continued in
employment during such period; or, as an alternative, the Company may elect to
pay to the Executive cash in lieu of such coverage in an amount equal to the
Executive’s after-tax cost of continuing such coverage, where such coverage may
not be continued (or where such continuation would adversely affect the tax
status of the plan pursuant to which the coverage is provided). The COBRA health
care continuation coverage period under section 4980B of the Code, shall run
concurrently with the foregoing 12-month period;

(iv) All of the Executive’s outstanding stock options, restricted stock and
other equity rights held by the Executive as of the Executive’s date of
termination, if any, which would have vested and become exercisable within the
one (1) year period following the Executive’s date of termination shall become
vested and/or exercisable, as the case may be, as of the Executive’s date of
termination, and any stock options, including any stock options that previously
became exercisable and have not expired or been exercised, shall remain
exercisable, notwithstanding any provision to the contrary in any other
agreement governing such options, for a period of six (6) months after the
Executive’s date of termination; provided, however, that in no event will the
option be exercisable beyond its original term or later than the latest date
that will avoid adverse tax consequences to the Executive; and

(v) Any other amounts earned, accrued and owing but not yet paid under Section 2
above and any benefits accrued and due under any applicable benefit plans and
programs of the Company, whether or not the terms of such plan or program
otherwise require an employee to be employed with the Company on the date of
payment, including without limitation, any cash bonus earned or accrued but not
yet paid for the year prior to the year in which the Executive’s termination
occurs.

7. Voluntary Termination. The Executive may voluntarily terminate his employment
for any reason upon 30 days’ prior written notice. In such event, after the
effective

 

4



--------------------------------------------------------------------------------

date of such termination, no payments shall be due under this Agreement, except
that the Executive shall be entitled to any amounts earned, accrued and owing
but not yet paid under Section 2 above and any benefits accrued and due under
any applicable benefit plans and programs of the Company.

8. Death; Disability. If the Executive’s employment is terminated by the Company
by reason of death or Disability (as defined in Section 11 below), upon the
Executive’s date of termination or death, no payments shall be due under this
Agreement, except that the Executive (or in the event of the Executive’s death,
the Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable), shall be entitled to receive any amounts earned,
accrued and owing but not yet paid under Section 2 above and any benefits
accrued and due under any applicable benefit plans and programs of the Company.
In addition, notwithstanding any provision to the contrary in any applicable
plan, program or agreement, solely in the case of the Executive’s termination on
account of his Disability, and provided the Executive executes a Release and
continues to comply with the provisions of any confidentiality, non-competition
or non-solicitation agreement with the Company to which Executive is subject,
all outstanding equity rights held by the Executive as of the date of the
Executive’s termination will become fully vested and/or exercisable, as the case
may be, on the Executive’s date of termination.

9. Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for any amounts earned, accrued and owing but
not yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company.

10. Change of Control.

(a) Acceleration of Equity Rights. Notwithstanding any provision to the contrary
in any applicable plan, program or agreement (including this Agreement), upon
the occurrence of a Change of Control (as defined in Section 11(b) below) during
the Term, all outstanding equity rights held by the Executive as of the date of
the Change of Control will become fully vested and/or exercisable, as the case
may be, on the date on which the Change of Control occurs.

(b) Application of Section 280G of the Code. In the event that it shall be
determined that any payment or distribution in the nature of compensation
(within the meaning of section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (a “Payment”), would constitute an
“excess parachute payment” within the meaning of section 280G of the Code, the
aggregate present value of the Payments under the Agreement shall be reduced
(but not below zero) to the Reduced Amount (defined below), provided that the
reduction shall be made only if the Accounting Firm (described below) determines
that the reduction will provide the Executive with a greater net after-tax
benefit than would no reduction. The “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Payments under this Agreement without causing any Payment under this Agreement
to be subject to the Excise Tax (defined below), determined in accordance with

 

5



--------------------------------------------------------------------------------

section 280G(d)(4) of the Code. The term “Excise Tax” means the excise tax
imposed under section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax. Unless the Executive shall have elected
another method of reduction by written notice to the Company prior to the Change
of Control, the Company shall reduce the Payments under this Agreement by first
reducing Payments that are not payable in cash and then by reducing cash
Payments. Only amounts payable under this Agreement shall be reduced pursuant to
this subsection (b). All determinations to be made under this subsection
(b) shall be made by an independent certified public accounting firm selected by
the Company immediately prior to the Change of Control (the “Accounting Firm”),
which shall provide its determinations and any supporting calculations both to
the Company and the Executive within 10 days of the Change of Control. Any such
determination by the Accounting Firm shall be binding upon the Company and the
Executive. All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this subsection (b) shall be borne solely by the
Company.

11. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean any of the grounds
for termination of the Executive’s employment listed: (i) the Executive’s
violation of any material Company policy, misappropriation of funds or property
of the Company or attempt to obtain any personal profit from any transaction in
which the Company has an interest; (ii) the Executive has neglected or failed to
discharge any of his duties or obligations under this Agreement or failed to
obey appropriate directions (to the extent lawful) from the Board or an officer
of the Company to whom the Executive reports, which neglect or failure, if
curable, shall not have been cured within 10 days after receipt of written
notice; (iii) material breach of any of the provisions of this Agreement (or any
other document or agreement between the Company and the Executive) by the
Executive; (iv) the commission by the Executive of any act of fraud or
dishonesty (financial or otherwise) with respect to the Company or any
subsidiary or affiliate thereof; (v) the conviction or entry of a plea of nolo
contendere of the Executive for violating any laws constituting a felony
(including the Foreign Corrupt Practices Act of 1977); or (vi) conviction or
entry of a plea of nolo contendere for a crime involving moral turpitude or
fraud.

(b) Change of Control. As used herein, a “Change of Control” shall have the same
meaning ascribed to such term under the Company’s 2004 Equity Incentive Plan, as
in effect on the date hereof and as it may be amended from time to time.

(c) Disability. As used herein, “Disability” shall mean the Executive is
incapacitated or disabled by accident, sickness or otherwise so as to render the
Executive mentally or physically incapable of performing the essential functions
of his job with or without reasonable accommodation for 90 days in any 360
consecutive day period.

(d) Good Reason. As used herein, “Good Reason” shall mean with respect to the
Executive, without the Executive’s consent, (i) a material reduction of the
Executive’s compensation (base compensation plus guaranteed bonus); (ii) a
material diminution in the Executive’s duties described in this Agreement or
reasonable for someone with the Executive’s title and position with the Company;
(iii) relocation of the Executive’s principal place of business to a location
more than forty (40) miles from its current location; (iv) the failure of the
Company to obtain the agreement from any successor to assume and agree to
perform the

 

6



--------------------------------------------------------------------------------

Company’s obligations under this Agreement; or (v) the material breach of this
Agreement by the Company, which neglect or failure, if curable, is not cured
within ten (10) days after receipt of written notice of such breach; provided
that for any of the foregoing to constitute “Good Reason” the Executive must
object in writing to the Chief Executive Officer within 30 days following
initial notification of its occurrence or proposed occurrence, and which action
is not then rescinded or otherwise remedied by the Board within 30 days after
delivery of such notice.

12. Disclosure of Information; Right of Inventions. The Executive acknowledges
and confirms that the Confidential Information and Invention Assignment
Agreement executed by the Executive in favor of the Company (the
“Confidentiality Agreement”), the terms of which are incorporated herein by
reference, remains in full force and effect and binding upon the Executive. The
Confidentiality Agreement shall survive the termination of this Agreement and
the Executive’s employment by the Company for the applicable period(s) set forth
therein.

13. Restrictive Covenants.

(a) The Executive acknowledges and recognizes that during the Term, the
Executive will be privy to confidential information of the Company and further
acknowledges and recognizes that the Company would find it extremely difficult
to replace the Executive. Accordingly, in consideration of the promises
contained herein and the consideration to be received by the Executive hereunder
(including, without limitation, the severance compensation described in
Section 10, if any), without the prior written consent of the Company, the
Executive shall not, at any time during the employer/employee relationship
between the Company and the Executive or the one-year period after the
termination of such employer/employee relationship, (i) directly or indirectly
engage in, represent in any way, or be connected with, any Competing Business
(as hereinafter defined) directly competing with the business of the Company or
any direct or indirect subsidiary or affiliate thereof in the United States,
whether such engagement shall be as an officer, director, owner, employee,
partner, affiliate or other participant in any Competing Business, (ii) assist
others in engaging in any Competing Business in the manner described in clause
(i) above, (iii) induce or solicit other employees of the Company or any direct
or indirect subsidiary or affiliate thereof to terminate their employment with
the Company or any such direct or indirect subsidiary or affiliate or to engage
in any Competing Business or (iv) induce any entity or person with which the
Company or any direct or indirect subsidiary or any affiliate thereof has a
business relationship to terminate or alter such business relationship. As used
herein, “Competing Business” shall mean any business involving the discovery,
development and commercialization of products in the United States if such
business or the products developed or sold by it are competitive, directly or
indirectly, at the time of the Executive’s date of termination with (A) the
business of the Company or any direct or indirect subsidiary thereof, (B) any of
the products manufactured, sold or distributed by the Company or any direct or
indirect subsidiary thereof or (C) any products or business being developed or
conducted by the Company or any direct or indirect subsidiary thereof.

(b) The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company or any subsidiary or affiliate thereof, but the Executive nevertheless
believes that he has received and will receive sufficient consideration and
other benefits as an employee of the Company and as otherwise provided hereunder
to justify clearly such restrictions which, in any event (given the Executive’s
education, skills and ability), the Executive does not believe would prevent him
from earning a living.

 

7



--------------------------------------------------------------------------------

14. Representations, Warranties and Covenants of the Executive.

(a) Restrictions. The Executive represents and warrants to the Company that:

(i) There are no restrictions, agreements or understandings whatsoever to which
the Executive is a party which would prevent or make unlawful the Executive’s
execution of this Agreement or the Executive’s employment hereunder, which is or
would be inconsistent or in conflict with this Agreement or the Executive’s
employment hereunder, or would prevent, limit or impair in any way the
performance by the Executive of the obligations hereunder; and

(ii) The Executive has disclosed to the Company all restraints, confidentiality
commitments, and other employment restrictions that he has with any other
employer, person or entity.

(b) Obligations to Former Employers. The Executive covenants that in connection
with his provision of services to the Company, the Executive shall not breach
any obligation (legal, statutory, contractual or otherwise) to any former
employer or other person, including, but not limited to, obligations relating to
confidentiality and proprietary rights.

(c) Obligations Upon Termination. Upon and after the Executive’s termination or
cessation of employment with the Company and until such time as no obligations
of the Executive to the Company hereunder exist, the Executive shall (i) provide
a complete copy of this Agreement to any person, entity or association engaged
in a Competing Business with whom or which the Executive proposes to be
employed, affiliated, engaged, associated or to establish any business or
remunerative relationship prior to the commencement of any such relationship and
(ii) shall notify the Company of the name and address of any such person, entity
or association prior to the commencement of such relationship.

15. Miscellaneous Provisions.

(a) Entire Agreement; Amendments.

(i) This Agreement and the other agreements referred to herein (including the
Confidentiality Agreement) contain the entire agreement between the parties
hereto and supersede any and all prior agreements and understandings concerning
the Executive’s employment by the Company, including the Prior Employment
Agreement.

(ii) This Agreement shall not be altered or otherwise amended, except pursuant
to an instrument in writing signed by each of the parties hereto

(b) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provisions of
this Agreement.

 

8



--------------------------------------------------------------------------------

(c) Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

(i) if to the Company, to:

Barrier Therapeutics, Inc.

600 College Road East, Suite 3200

Princeton, New Jersey 08540

Attention: General Counsel

Telecopier: (609) 945-1255

with a copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, New Jersey 08540

Attention: Steven M. Cohen, Esq.

Telecopier: (609) 919-6639

(ii) if to the Executive, to his at the address in the Company’s personnel
records.

All such notices and other communications shall be deemed to have been delivered
and received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (D) in the case of mailing, on the third
Business Day following such mailing. As used herein, “Business Day” shall mean
any day that is not a Saturday, Sunday or a day on which banking institutions in
New Jersey are not required to be open.

(d) Indemnification. The Company agrees to indemnify and hold the Executive
harmless to the fullest extent permitted by the laws of the State of Delaware
and under the bylaws of the Company, both as in effect at the time of the
subject act or omission. In connection therewith, the Executive shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of his being or having been a director,
officer or employee of the Company. This provision shall survive any termination
of the Executive’s employment hereunder.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement. This Agreement
may be executed and delivered by facsimile.

 

9



--------------------------------------------------------------------------------

(f) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New Jersey applicable to
contracts made and performed wholly therein without regard to rules governing
conflicts of law.

(g) Benefits of Agreement; Assignment. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and assigns of the parties hereto, except that the duties and
responsibilities of the Executive under this Agreement are of a personal nature
and shall not be assignable or delegable in whole or in part by the Executive.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, within 15 days of
such succession, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
if no such succession had taken place and the Executive acknowledges that in
such event the obligations of the Executive hereunder, including but not limited
to those under Sections 12, 13 and 14, will continue to apply in favor of the
successor.

(h) Waiver of Breach. No delay or omission by a party in exercising any right,
remedy or power under this Agreement or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.

(i) Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement; provided, however, that the binding effect and enforceability of the
remaining provisions of this Agreement, to the extent the economic benefits
conferred upon the parties by virtue of this Agreement remain substantially
unimpaired, shall not be affected or impaired in any manner, and any such
invalidity, illegality or unenforceability with respect to such provisions shall
not invalidate or render unenforceable such provision in any other jurisdiction.

(j) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy. The Executive acknowledges that in the event of a breach of
any of the Executive’s covenants contained in Sections 12, 13 or 14, the Company
shall be entitled to immediate relief enjoining such violations in any court or
before any judicial body having jurisdiction over such a claim.

(k) Survival. The respective rights and obligations of the parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

10



--------------------------------------------------------------------------------

(l) Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New Jersey State court or federal court of the United States
of America sitting in the State of New Jersey, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any related agreement or for recognition or enforcement of any
judgment. Each of the parties hereto hereby irrevocably and unconditionally
agrees that jurisdiction and venue in such courts would be proper, and hereby
waive any objection that such courts are an improper or inconvenient forum. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any related agreement in any New Jersey State or
federal court. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(m) WAIVER OF JURY TRIAL.

(i) WAIVER. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE EMPLOYMENT RELATIONSHIP CONTEMPLATED HEREBY.

(ii) CERTIFICATION. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVER, (C) SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SUBSECTION (M).

(n) Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

(o) Law Changes. To the extent that any payment under this Agreement is deemed
to be deferred compensation subject to the requirements of section 409A of the
Code, the Company and the Executive shall amend this Agreement so that such
payments will be made in accordance with the requirements of section 409A of the
Code.

 

11



--------------------------------------------------------------------------------

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

BARRIER THERAPEUTICS, INC.

By:

 

GEERT CAUWENBERGH

 

Name:

 

Geert Cauwenbergh

Title:

 

Chief Executive Officer

EXECUTIVE

Charles T. Nomides

Charles T. Nomides

 

13